Citation Nr: 0108352	
Decision Date: 03/21/01    Archive Date: 03/26/01

DOCKET NO.  99-23 850A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to educational assistance benefits under the 
provisions of the Montgomery GI Active Duty Educational 
Assistance Program (Chapter 30 of Title 38 of the United 
States Code) for a period of enrollment from February 6, 1996 
to April 16, 1996.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel





INTRODUCTION

The veteran had active service from November 1988 to June 
1995 as well as approximately 15 years and eight months of 
prior unverified active military duty.  

This appeal arises from a September 1997 determination of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO denied the 
veteran's claim of entitlement to educational assistance 
benefits under the provisions of the Montgomery GI Active 
Duty Educational Assistance Program (Chapter 30 of Title 38 
of the United States Code) for a period of enrollment at the 
Aeroservice Aviation Center, Inc., from February 6, 1996 to 
April 16, 1996.  


REMAND

During the pendency of the veteran's appeal, the criteria for 
establishing commencing dates for an award of educational 
assistance benefits, to include Chapter 30 benefits, were 
amended, effective from June 3, 1999.  See 64 Fed. Reg. 
23769-23773 (1999).  See also, 38 C.F.R. § 21.4131 and 
§ 21.7131 (1998) and 38 C.F.R. § 21.7131 (2000).  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that, where a law or regulation changes after a claim has 
been filed or reopened but before the appeal process has been 
concluded, the version most favorable to the claimant will 
apply, absent Congressional intent to the contrary.  Karnas 
v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  Inasmuch as 
Congress has not intended otherwise in this case, 
adjudication of the veteran's educational claim must include 
review of both the former as well as the revised criteria.  

Pertinent regulations in effect prior to June 3, 1999 provide 
that, in a case in which the veteran is entering or 
reentering into a program of training, including a reentrance 
following a change of program or educational institution, the 
commencing date of an award of Chapter 30 educational 
assistance benefits is the latest of the following:  the date 
certified by the educational institution under paragraph (b) 
or (c); the date one year prior to VA's receipt of the 
claimant's application or enrollment certification, whichever 
is later; the effective date of the course approval or one 
year before VA receives the approval notice, whichever is 
later; or, the date of a reopened application under 
paragraph (d).  38 C.F.R. §§ 21.4131(a) and 21.7131(a) 
(1998).  In summary, the regulations in effect prior to 
June 3, 1999 prohibited an award of educational assistance 
for any period earlier than one year prior to the date of 
receipt of the application or enrollment certification, 
whichever was later.  

According to the amended regulations, in the case of a 
veteran who is entering or reentering into a program of 
training, including a reentrance following a change of 
program or educational institution, the commencing date of a 
first award of educational assistance for the program of 
education that the veteran or servicemember is pursuing is 
the latest of the following dates:  (i) the date that the 
educational institution certifies under paragraph (b) or (c); 
(ii) one year before the date of the claim as determined by 
§ 21.1029(b); or (iii) the effective date of the approval of 
the course or one year before VA receives the approval 
notice, whichever is later.  38 C.F.R. § 21.7131(a)(1) 
(2000).  If the educational assistance award is the second or 
subsequent grant of educational assistance for the program or 
education that the veteran or servicemember is pursuing, the 
effective date of the award of educational assistance is the 
later of:  (i) the date that the educational institution 
certifies under paragraph (b) or (c) of this section, or (ii) 
the effective date of the approval of the course or one year 
before the date VA receives the approval notice, whichever is 
later.  38 C.F.R. § 21.7131(a)(2) (2000).  

Significantly, however, a complete and thorough review of the 
claims folder indicates that the RO only used the old 
regulatory criteria, and did not consider the new regulatory 
requirements, in adjudicating the veteran's educational 
assistance claim.  See 38 C.F.R. § 21.7131(a) (2000).  In 
this regard, the Board of Veterans' Appeals (Board) finds 
that a remand of the veteran's education claim to the RO is 
necessary before the issue may be properly adjudicated on 
appeal.  On remand, the veteran should be apprised of all of 
the precise legal criteria pertinent to his education claim.  

Further review of the claims folder also indicates that the 
dates of the veteran's active military duty have not been 
verified.  On remand, the Board believes that such dates 
should be confirmed.  

Additionally, a June 1999 e-mail message indicates that a VA 
compliance survey completed during the period of the 
veteran's training found no problems.  However, it does not 
appear that the compliance survey records were obtained.  

The Board notes that a significant change in the law occurred 
during the pendency of the veteran's appeal.  Specifically, 
on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  In part, this law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000 and to such claims 
which were filed before the date of enactment but which were 
not yet final as of that date.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  

Accordingly, this case is REMANDED to the RO for the 
following actions:  

1.  The RO should attempt to verify, 
through appropriate sources, the dates of 
the veteran's active military duty.  The 
results of all such efforts should be 
annotated in the veteran's claims folder.  

2.  The RO should obtain copies of VA 
compliance surveys of Aeroservice Aviation 
Center completed in 1996 as referenced in 
the June 1999 evidence of record, 
determine whether the veteran's name is 
included with those noted, and associate 
such with the Chapter 30 educational 
folder.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  Any binding and 
pertinent court decisions that are 
subsequently issued should also be 
considered.  

4.  Thereafter, the RO should 
re-adjudicate the issue of entitlement to 
educational assistance benefits under the 
provisions of the Montgomery GI Active 
Duty Educational Assistance Program 
(Chapter 30 of Title 38 of the United 
States Code) for a period of enrollment 
from February 6, 1996 to April 16, 1996.  
In re-adjudicating this claim, the RO 
should consider both the old, as well as 
the new, regulatory criteria regarding 
commencement dates for the grant of such 
educational assistance benefits.  See, 
38 C.F.R. §§ 21.4131(a) and 21.7131(a) 
(1998) and 38 C.F.R. § 21.7131(a) (2000).  

5.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence received since the issuance of 
the statement of the case as well as all 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal, including the new relevant 
regulatory provisions at 38 C.F.R. 
§ 21.7131(a) (2000) which were not 
contained in the November 1999 statement 
of the case.  An appropriate period of 
time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	CHERYL L. MASON
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  



